Case 1:20-cv-20403-MGC Document 16 Entered on FLSD Docket 04/02/2020 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                       Case No. 20-20403-Civ-COOKE/GOODMAN

  BLUEPRINT IP SOLUTIONS LLC,

         Plaintiff,
  vs.

  BANKUNITED, INC.,

        Defendants.
  ___________________________________________/
                                  ORDER OF DISMISSAL
         THIS CLAIMS asserted against Defendant BankUnited, Inc. have been
  DISMISSED with prejudice and all the counterclaims asserted against Plaintiff Blueprint IP
  Solutions, LLC are dismissed without prejudice pursuant to Federal Rule of Civil Procedure
  41(a)(1)(A)(i). See Notice of Voluntary Dismissal (ECF No. 15). The Clerk shall CLOSE
  this case. All pending motions, if any, are DENIED as moot.
         DONE and ORDERED in Chambers, in Miami, Florida, this 2nd day of April 2020.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of Record
